Citation Nr: 0921434	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for the post-operative 
residuals of a herniated nucleus pulposis, L5-S1, with 
radiculopathy extending to the left lower extremity, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from March 1958 to March 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Regional Office (RO) rating decision 
of February 2005.  The appellant presented testimony before 
the Board in August 2007; a transcript of that hearing was 
produced and has been included in the claims folder for 
review.  During that hearing, the appellant withdrew his 
claim for entitlement to service connection for a left leg 
disability.  As such, only one issue remains on appeal.

After reviewing the claims folder and the testimony provided 
by the appellant, the Board, in December 2007, issued a 
decision on the merits of the appellant's claim.  The Board 
found that the medical evidence did not support the 
appellant's claim for the assignment of an evaluation in 
excess of 20 percent.  The appellant was notified of that 
action and he subsequently appealed to the United States 
Court of Appeals for Veterans Claim, hereinafter the Court.  
While before the Court, the VA and the appellant's 
representative submitted a Joint Motion for Remand.  The 
Court reviewed the Joint Motion and ultimately decided to 
vacate the Board's December 2007 and remanded the claim to 
the Board for additional action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, in December 2007 that Board denied the 
appellant's claim for an increased evaluation.  In denying 
that request, the Board found that the symptoms and 
manifestations produced by the appellant's service-connected 
back disorder did not exhibit findings that would qualify the 
appellant for a disability rating in excess of 20 percent.  
The Court has reviewed the Board's actions and expressed 
disagreement with the conclusions made by the Board.

Specifically, the Court, in adopting the Joint Motion for 
Remand, found that one of the examinations used by the Board 
was inadequate in accordance with the dicta found at Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  That is, it appears that 
the examiner did not specifically mention that the 
appellant's complete claims folder had been reviewed prior to 
the examination.  Because the examiner did not have a 
complete picture of the appellant's disability (and the 
treatment he had received for the condition), the examination 
results were faulty.  Thus, Court found that relying on this 
medical information was prejudicial to the appellant and 
thus, the Board's decision was vacated and returned to the 
Board so that another examination could be performed.

The Court further found that the VA did not obtain all of the 
evidence necessary to substantiate the appellant's claim in 
accordance with DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 
2008).  The Court pointed out that the VA should have 
attempted to obtain medical treatment records possibly 
located at VA facilities in Rockford, Illinois, and Madison, 
Wisconsin.  Since the VA did not do this, the Court found 
that the claim folder was incomplete when the Board reviewed 
the case.  The Court found that this too was prejudicial to 
the appellant.

One other item that was not covered by the Court but will be 
addressed in this remand is the Court's decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In this case, the 
Court found that for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The appellant has not been afforded notice which 
complies with the Court's ruling in Vasquez.  Accordingly, 
such notice should be issued prior to further adjudication of 
the appellant's claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the increased rating claim.  The 
notice should conform to the requirements 
of Vazquez-Flores v Peake, 22 Vet. App. 
37 (2008), as described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Any notice given, or 
action taken thereafter, must comply with 
current, controlling legal guidance.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2003 for his lower back 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any records located at the VA 
medical facility at Rockford, Illinois, 
and Madison, Wisconsin).  Copies of the 
medical records from all sources, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

3.  With respect to the appellant's 
disability of the lumbar segment of the 
spine, the appellant should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
severity of his lower back disability.  
The examiners should be provided with the 
appellant's claims folder and a copy of 
this Remand and they must review the 
appellant's medical history prior to 
conducting the examination.  The 
examiners must specifically note in their 
examination reports what records they 
have reviewed in conjunction with the 
appellant's claim.  In addition to x-
rays, any other tests and studies deemed 
necessary should be accomplished at this 
time.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
arthritis of the back and/or degenerative 
disc disease, both of which have been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
appellant's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously insinuated, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the appellant experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




